Citation Nr: 0619917	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to September 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connected for type II diabetes mellitus and assigned 
an initial 20% evaluation effective to the date of claim; 
August 25, 2000.  The RO also granted service connection for 
peripheral neuropathy of the right and left lower 
extremities, and assigned initial 10% evaluations for each 
lower extremity effective to the date of claim; August 25, 
2000.  An RO rating decision dated May 2004 increased the 
initial evaluation for peripheral neuropathy of the right and 
left lower extremities to 20% disabling, each, effective to 
the date of claim; August 25, 2000.  The Board has phrased 
the issues listed on the title page to reflect that the 
claims stem from initial evaluations following a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (where an appeal stems from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating).


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus, that is treated 
with insulin, does not require regulation of activities.

2.  The veteran's clinical neuropathy of the right lower 
extremity, manifested by decreased sensation from his knees 
to his feet, diminished to absent reflexes, reduced muscle 
mass, 2-3/5 strength, equivocal plantars with intact 
position, no gross motor deficits, intact range of motion and 
normal findings from an electromyography and nerve conduction 
velocity (EMG/NCV) study, represents incomplete paralysis of 
the peroneal nerve that is no more than moderately disabling 
in degree. 

3.  The veteran's clinical neuropathy of the left lower 
extremity, manifested by decreased sensation from his knees 
to his feet, diminished reflexes, reduced muscle mass, 2-3/5 
strength, equivocal plantars with intact position, no gross 
motor deficits, intact range of motion and a finding of mild 
axonal neuropathy of the left peroneal nerve by EMG/NCV 
study, represents incomplete paralysis of the peroneal nerve 
that is no more than moderately disabling in degree.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20% 
for type II diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913 (2005).

2.  The criteria for an initial evaluation in excess of 20% 
for clinical neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a, DC 8721 (2005).

3.  The criteria for an initial evaluation in excess of 20% 
for clinical neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a, DC 8721 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The veteran served on active duty from May 1968 to September 
1971.  Historically, he was first diagnosed with type II 
diabetes mellitus in March 1994 treated with a 1500-calorie 
diet and Glynase.  He reported left lower extremity numbness 
and pain in September 1996.  In pertinent part, an August 
2000 hospitalization for pancreatitis and dehydration 
included a diabetes mellitus consultation.  He was noted to 
have poor compliance with dieting and self-monitoring.  He 
reported chronic numbness of the lower extremities.  Physical 
examination of the lower extremities demonstrated faint 
pulses in both dorsalis pedis, no focal motor deficits, 
absent deep tendon reflexes in both ankles, and intact 
monofilament sense.  He was treated with intravenous (IV) 
fluids to include IV insulin.  On discharge, his oral 
hypoglycemic agent prescription was changed to Amaryl due to 
a history of chronic renal failure.  A November 2001 
evaluation from Endocrinology Associates noted that his 
diabetes mellitus was under fair control with Amaryl.

The veteran underwent VA Compensation and Pension (C&P) 
examination in December 2001.  His treatment included a 
prescription of Lantus insulin that he had not taken in the 
last three days.  He reported tiredness with shooting pains 
and paresthesia-like sensations from his knees to his feet 
that prohibited him from walking.  His neurologic examination 
demonstrated slightly decreased deep tendon reflexes, 
complete sensation to light touch on his feet, and decreased 
sensation from his knees to his feet.  His diagnoses included 
uncontrolled adult-onset diabetes and peripheral neuropathy 
most likely secondary to his uncontrolled diabetes mellitus.

An RO rating decision dated February 2002 granted service 
connection for type II diabetes mellitus and assigned an 
initial 20% evaluation under DC 7913 effective to the date of 
claim; August 25, 2000.  The RO also granted service 
connection for peripheral neuropathy of the right and left 
lower extremities, and assigned initial 10% evaluations for 
each lower extremity under DC 8799-8721 effective to the date 
of claim; August 25, 2000.  

A VA clinic record in June 2002, evaluating complaint of 
lower back and leg pain, noted the veteran to have an 
antalgic gait.  His physical examination demonstrated a good 
left knee jerk, absent right ankle jerk, absent Achilles 
tendon reflexes, and reduced sensation to monofilament in 
both feet.  There were no pulses on the left foot, but a 
strong pedal pulse on the right.  He reported nightly leg 
cramping in July 2002.

On VA C&P examination in September 2002, the veteran 
described pain from his hips to his lower extremities with 
numbness and tingling of his feet with no obvious aggravating 
or alleviating factors.  His pain did not awaken him at night 
but prevented him from doing any activities of meaningful 
nature outside the house.  Any walking within the house was 
restricted.  Physical examination demonstrated 
hyperpigmentation of the feet that had been present for many 
years.  He had normal range of motion of all musculoskeletal 
joints but 2/5 strength in the lower extremities.  His right 
knee jerk and bilateral ankle jerks were diminished, left 
knee jerk was 3+ and plantars were equivocal.  Sensations to 
pinprick and light touch were diminished below the knees till 
the distal end of the toes bilaterally.  Vibration was 
impaired in both ankles.  Position was intact.  An 
electromyography and nerve conduction velocity (EMG/NCV) 
study was significant for mild axonal neuropathy of the left 
peroneal nerve, but a normal study of the right lower 
extremity.

In February 2004, the veteran reported to the VA clinic with 
report of a gradual weakness of the lower extremities.  He 
described an inability to perform any exercise with trouble 
walking due to difficulty with lifting his legs.  Physical 
examination demonstrated reduced muscle mass throughout the 
lower extremities.  His skin was dry.  Pedal pulses were 
present bilaterally.  He had an abnormal sensory examination 
of the feet with monofilament testing.

An RO rating decision dated May 2004 increased the initial 
evaluation for peripheral neuropathy of the right and left 
lower extremities to 20% disabling, each, under DC 8799-8721 
effective to the date of claim; August 25, 2000.  

A May 2004 hospitalization due to syncope with low blood 
sugar included a finding of 1-2+ pulses in the lower 
extremities with no edema.  His syncopal event was deemed 
most likely due to hypoglycemia but a ventricular arrhythmia 
could not be ruled out.

The veteran underwent an additional VA C&P examination in 
September 2004.  He continued to treat his diabetes mellitus 
with insulin injections.  He was unsure of the frequency of 
his ketoacidosis or hypoglycemic reactions.  He reported a 
hospitalization within the last month due to a drop in his 
blood sugar.  He was trying to watch his diet, and his weight 
was stable.  He avoided strenuous activity, and required a 
cane to walk around secondary to his peripheral neuropathy.  
He complained of shooting pain and cramping in both legs with 
a burning sensation on the soles of his feet.  He also 
reported loss of strength.  He visited his diabetic care 
provider once every three to four months.  Physical 
examination demonstrated palpable pedal pulses.  His lower 
extremity strength was 3/5.  Deep tendon reflexes were 3+ and 
ankle jerks were diminished.  Plantars were equivocal.  
Pinprick and light touch were diminished distal to the knees.  
Vibration was impaired at both medial malleoli and the 
metatarsophalangeal (MTP) joints.

The veteran was hospitalized twice in December 2004 due to 
pancreatitis.  Examination of his extremities demonstrated 2+ 
peripheral pulses symmetrically, no edema or rash, and normal 
skin turgor.  His diagnoses included ischemic cardiomyopathy 
with severe multivessel disease, non-compliance with 
medications and alcohol abuse, acute on chronic renal 
failure, history of recurrent syncope, possible pancreatitis, 
hypertension and diabetes mellitus type 2.  He was 
hospitalized in February 2005 with complaint of change in 
mental status.  His blood sugar was high upon presentation to 
the emergency room.  He was discharged with a diagnosis of 
uncontrolled type 2 diabetes mellitus with hyponatremia.  His 
physical examination indicated no abnormal findings of the 
lower extremities.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

1.  Diabetes mellitus

The RO has provided an initial 20% evaluation for the 
veteran's type II diabetes mellitus under DC 7913.  This 
rating contemplates diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.120, DC 7913 (2005).  The next higher 
40% rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  Id.  
A 60% evaluation may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Note (1) to DC 7913 directs the rater to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100% evaluation.  
Noncompensable complications are considered part of the 
diabetic process.  

The VA medical examinations of record, as well as the medical 
treatment reports of record, show that the veteran's diabetes 
mellitus is treated with insulin and restricted diet, but 
does not require regulation of activities.  He has been non-
compliant with his treatment regimen exacerbated by alcohol 
abuse.  He had a hospitalization in May 2004 due to likely 
hypoglycemia and a February 2005 hospitalization due to 
hyponatremia.  He sees his diabetic care provider once every 
three to four months.  He has compensable complications for 
peripheral neuropathy of the lower extremities with no 
additional non-compensable complications due to diabetes 
mellitus.  As the veteran does not require regulation of 
activities as deemed necessary by a physician, he does not 
satisfy the criteria for the next higher evaluation of 40%.  
The Board has given due weight to the veteran's description 
of symptoms, but finds that the lay and medical evidence when 
considered in its entirety does not warrant consideration to 
the next higher rating.  The preponderance of the evidence is 
against the claim, and the benefit of the doubt rule does not 
apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).

2.  Clinical neuropathy of right lower extremity

The assignment of a particular DC is "completely dependent on 
the facts of a particular case" and involves consideration of 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In rating disability 
involving injury to the peripheral nerves and their 
residuals, attention is to be given to the site and character 
of injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2005).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The RO has rated the veteran's clinical neuropathy of the 
right lower extremity under DC 8599-8721.  DC 8521 provides 
the rating criteria for paralysis of the external popliteal 
nerve (common peroneal), and therefore neuritis and neuralgia 
of that nerve.  38 U.S.C.A. § 4.124a, DC 8521 (2005).  
Complete paralysis of the common peroneal nerve, which is 
rated as 40% disabling, contemplates foot drop and slight 
droop of the first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Id.  Disability ratings of 10%, 20% 
and 30% are assignable for incomplete paralysis which is 
mild, moderate or severe in degree, respectively.  Id.  DC 
8621 refers to neuritis of the common peroneal nerve while 
Diagnostic Code 8721 refers to neuralgia of the common 
peroneal nerve.

The veteran's neuropathy of the right lower extremity is 
manifested decreased sensation from his knees to his feet, 
diminished to absent reflexes of the knee and Achilles 
tendon, impaired vibration in the right ankle, medial 
malleoli and MTP joints, reduced muscle mass, and 2-3/5 
strength.  His plantars are equivocal with intact position.  
An EMG/NCV study indicated normal findings for the right 
peroneal nerve.  The general clinical findings indicate no 
gross motor deficit and intact range of motion.  The Board 
finds that such symptoms are compatible with incomplete 
paralysis of the right peroneal nerve which is not more than 
moderate in degree.  Accordingly, the Board finds that the 
preponderance of the evidence weighs against a rating in 
excess of 20% for clinical neuropathy of the right lower 
extremity.  The Board has deemed the veteran competent to 
describe his symptoms such as sensory deficits and motor 
difficulties, but finds that the lay and medical evidence 
when considered in its entirety does not warrant 
consideration to the next higher rating.  There is no doubt 
of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

3.  Neuropathy left lower extremity

The clinical symptoms and findings for the veteran's 
neuropathy of the left lower extremity are essentially the 
same as his left lower extremity.  He has decreased sensation 
from his knees to his feet with physical findings significant 
for 2-3/5 strength of the left lower extremity with 
diminished reflexes, faint pulses in the dorsalis pedis, 
impaired vibration in the left ankle, medial malleoli and MTP 
joints, and reduced muscle mass throughout the lower 
extremity.  His plantars are equivocal with intact position.  
The general clinical findings indicate no gross motor deficit 
and intact range of motion.  An EMG/NCV study indicated a 
mild axonal neuropathy of the left peroneal nerve.  The Board 
finds that such symptoms are compatible with incomplete 
paralysis of the left peroneal nerve which is not more than 
moderate in degree.  Accordingly, the Board finds that the 
preponderance of the evidence weighs against a rating in 
excess of 20% for clinical neuropathy of the left lower 
extremity.  The Board has deemed the veteran competent to 
describe his symptoms such as sensory deficits and motor 
difficulties, but finds that the lay and medical evidence 
when considered in its entirety does not warrant 
consideration to the next higher rating.  There is no doubt 
of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

An RO letter dated February 2001 advised the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence to substantiate his service 
connection claims.  The claim was substantiated with the 
grants of service connection for type II diabetes mellitus 
and peripheral neuropathy of both lower extremities in 
February 2002.  The veteran appealed the initial ratings 
assigned, and this appeal ensues from the initial disability 
ratings assigned.  See Fenderson, 12 Vet. App. 119 (1999)  

A September 2003 RO letter dated March 31, 2003 advised the 
veteran of the types of evidence and/or information necessary 
to substantiate his claims as well as the relative duties on 
the part of VA and himself in developing the claims.  This 
letter included sections entitled "What Must the Evidence 
Show to Establish Entitlement," "What Information Or 
Evidence Do We Still Need From You," "What Can You Do To 
Help With Your Claim," "When And Where Do You Send The 
Information Or Evidence," "What is VA's Duty To Assist You 
To Obtain Evidence For Your Claim," "What Has Been Done To 
Help With Your Claim," and "Do You Have Questions Or Need 
Assistance."  This letter also specifically informed the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you" or to send 
in the information and/or evidence requested as soon as 
possible.  An August 2005 RO letter additional notified the 
veteran to submit all evidence in his possession that 
pertains to his claims.  A March 2006 RO letter advised him 
of the information and evidence considered in assigning a 
disability rating and effective date of awards.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the content requirements of proper notice have 
been met, and any error in not providing a single notice to 
the veteran covering all content requirements constitutes 
harmless error in this case.  See, e.g., 38 C.F.R. § 20.1102 
(2005).  The initial service connection claim was 
substantiated, and the RO thereafter sent the veteran 
corrective notice letters conforming to precedential opinions 
issued during the appeal period.  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The claim has been readjudicated after each 
corrective notice letter was sent.  Because a higher rating 
has been denied and there is no staged rating in effect, any 
question as to the appropriate effective date is moot, and 
the notice sent to the veteran in March 2006 results in no 
prejudice to the veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006).

Additionally, the rating decision on appeal, the statement of 
the case (SOC), and the supplemental statements of the 
(SSOC's) told him what was necessary to substantiate his 
claims throughout the appeals process.  In fact, the rating 
decision on appeal, the SOC and the multiple SSOC's provided 
him with specific information as to why his claims were being 
denied, and of the evidence that was lacking.  There is no 
indication that any aspect of the notice compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claims and/or affected the essential fairness of the 
adjudication of the claims.  

Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim for further notice poses 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records.  The RO also obtained VA 
and private clinic records identified as relevant to the 
claims on appeal.  Furthermore, the veteran has been provided 
three separate VA examinations during the appeal period.  The 
veteran was been awarded disability benefits from the Social 
Security Administration in 1994 due to alcoholism.  The 
medical and legal documents pertaining to this award of 
disability benefits many years prior to the effective date of 
award, and on a basis for non-service connected disability, 
holds no relevance to the veteran's initial ratings assigned 
in this case.  The evidence and information of record, in its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).  There is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claims for higher initial ratings.


ORDER

An initial rating in excess of 20% for diabetes mellitus is 
denied.

An initial rating in excess of 20% for clinical neuropathy of 
the right lower extremity is denied.

An initial rating in excess of 20% for clinical neuropathy of 
the left lower extremity is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


